t c summary opinion united_states tax_court ted t and sophie m starnes petitioners v commissioner of internal revenue respondent docket no 13869-07s filed date ted t and sophie m starnes pro sese vicki l miller for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners’ individual_retirement_account ira contributions for are deductible pursuant to sec_219 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed ted t starnes petitioner and sophie m starnes mrs starnes resided in new mexico petitioners contributed dollar_figure each to an ira at del norte credit_union in petitioners claimed a total ira deduction of dollar_figure on their tax_return of this amount petitioners claimed dollar_figure as a deduction based on an ira contribution made on behalf of petitioner and petitioners claimed dollar_figure as a deduction based on an ira contribution made on behalf of mrs starnes respondent disallowed petitioners’ dollar_figure ira contribution deduction respondent disallowed dollar_figure claimed as a deduction for an ira contribution made on behalf of petitioner because he was an active_participant in a qualified_retirement_plan during respondent disallowed dollar_figure claimed as a deduction for an ira contribution made on behalf of mrs starnes because her spouse petitioner was an active_participant in a qualified_retirement_plan during and petitioners’ modified_adjusted_gross_income exceeded dollar_figure petitioner retired from the new mexico state aging and long-term services department nmsaltsd on date during petitioner received a pension from the state of new mexico’s employee retirement_plan this plan is administered by the public employees’ retirement association of new mexico pera after an unknown period of retirement petitioner became reemployed with the nmsaltsd and was a full-time_employee of the nmsaltsd in petitioner’s reemployment was governed by n m stat ann sec c lexisnexis supp because nmsaltsd was considered an affiliated public employer the statute required pera retirees reemployed with an affiliated public employer to make contributions to pera once the reemployed retiree was paid or earned over dollar_figure annually the reemployed retiree could continue to receive retirement benefits from pera in addition to wages paid or earned while working for nmsaltsd but was not able to receive retirement service_credit for the mandatory_contributions to pera as an alternative the statute provided notably the provision of this statute requiring mandatory_contributions expired on date n m stat ann sec c that a pera reemployed retiree could elect to receive retirement service_credit for the mandatory_contributions to pera in addition to wages paid or earned but would be forced to elect to suspend distribution of retirement benefits from pera ie pension payments there was no option for a reemployed retiree to elect out of participating in the pera plan during petitioner earned over dollar_figure and was required to make contributions to pera in the amount of dollar_figure petitioner did not elect to suspend receiving his pension payments from pera petitioner did not receive any service credits in exchange for his dollar_figure mandatory contribution which was nonrefundable the form_w-2 wage and tax statement issued to petitioner by nmsaltsd for reflects dollar_figure in wages and dollar_figure in retirement contributions the pension_plan box is marked with an x indicating that petitioner was a participant in the plan petitioner received dollar_figure in pension payments from pera during in petitioners filed a joint federal_income_tax return and their modified_adjusted_gross_income modified agi was dollar_figure at the close of the tax_year both petitioners were over the age of discussion generally a taxpayer is entitled to deduct amounts contributed to an ira see sec_219 sec_1_219-1 income_tax regs the deduction may not exceed the lesser_of the deductible amount or an amount equal to the compensation includable in the taxpayer’s gross_income for such year sec_219 for the deductible amount was dollar_figure increased by dollar_figure if the taxpayer was age or older before the close of the taxable_year sec_219 and b both petitioners were over the age of accordingly the deductible amount is dollar_figure the deductible amount of ira contributions is further limited where the taxpayer or spouse of the taxpayer is an active_participant in certain retirement plans sec_219 sec_219 lists six types of plans in which the active_participant limitation will apply sec_219 provides that an active_participant includes an individual who is an active_participant in a plan established for its employees by the united_states by a state or political as relevant herein modified_adjusted_gross_income means adjusted_gross_income computed without regard to any deduction for an ira contribution see sec_219 subdivision thereof or by an agency_or_instrumentality of any of the foregoing for a taxpayer who files a joint_return the deduction is reduced using a ratio determined by dividing the excess of the taxpayer’s modified agi over dollar_figure by dollar_figure see sec_219 this provision results in a total disallowance of the ira deduction where the total modified agi exceeds dollar_figure because petitioners reported a modified agi of dollar_figure on their income_tax return petitioner is not entitled to any ira deduction if he was an active_participant in a plan defined in sec_219 during for a taxpayer who is not an active_participant but is the spouse of an active_participant and files a joint_return the deduction is reduced using a similar ratio the ratio is determined by dividing the excess of the taxpayer’s modified agi over dollar_figure by dollar_figure this provision results in a total disallowance of the ira deduction where the total modified agi exceeds dollar_figure because petitioners reported a modified agi of the applicable_dollar_amount in for an active_participant was dollar_figure see sec_219 petitioners’ modified agi in was dollar_figure the modified agi of dollar_figure minus dollar_figure equals dollar_figure the ratio of big_number big_number equals accordingly the dollar_figure allowable deduction is to be reduced by dollar_figure multiplied by which yields an allowable deduction of zero the applicable_dollar_amount for for the spouse of an active_participant was dollar_figure see sec_219 dollar_figure on their income_tax return mrs starnes similarly is not entitled to an ira deduction if petitioner was an active_participant in a plan defined in sec_219 during petitioners argue that petitioner was not an active_participant in the pera plan because he did not earn any service_credit for his monetary contributions and such contributions were nonrefundable alternatively petitioners argue that their ira deduction should be allowed because it was allowed on their tax_return respondent argues that petitioner was an active_participant because he made contributions to the plan in and he was eligible to receive benefits and participate in the plan respondent further argues that petitioner was an active_participant in the pera plan because the form_w-2 issued to him by the state of new mexico reflected that he was an active_participant respondent argues that petitioner’s lack of benefit from his contributions does not preclude him from attaining active_participant status we agree with respondent and conclude that petitioner was an active_participant in the pera plan during petitioners’ modified agi in was dollar_figure the modified agi of dollar_figure minus dollar_figure equals dollar_figure the ratio of big_number big_number equal sec_2 accordingly the dollar_figure allowable deduction is to be reduced by dollar_figure multiplied by which yields an allowable deduction of zero active_participant the plan provided by pera is a plan described in sec_219 and the active_participant limitations may apply to petitioner the plan provided by pera is a plan established by the state of new mexico for its employees accordingly petitioner is an employee of the state of new mexico and the active_participant limitations apply to this plan having determined that the active_participant limitations apply to this plan we must now determine whether petitioner was an active_participant in the pera plan the fact that petitioner did not receive service credits in exchange for his mandatory_contributions does not prevent petitioner from being an active_participant in the pera plan in a prior case we concluded that even where a taxpayer forfeited his accrued interest in a plan the taxpayer was still an active_participant in such plan see 85_tc_168 we also found a taxpayer to be an active_participant where the taxpayer was accruing service credits from mandatory_contributions at such a slow rate that the taxpayer would be required to work years to receive a retirement benefit see wade v commissioner tcmemo_2001_114 ultimately in both eanes and wade the taxpayers did not receive a retirement benefit in exchange for their contributions similarly petitioner did not receive a retirement benefit in exchange for his contributions to the pera plan this does not mean that petitioner was not an active_participant in the pera plan in at the heart of the ira contribution limitation is congress’s concern with taxpayers’ being able to receive duplicate tax benefits from participation in an employer- sponsored plan and from participation in an ira see h rept pincite c b supp petitioner can elect to suspend receiving a payout of retirement benefits from the pera plan at any time and start accruing service credits in the pera plan petitioner was and is free to elect to start accruing service credits instead of receiving his pension at any time the contributions petitioner made to the pera plan during caused petitioner to be an active_participant in the pera plan according to sec_1_219-2 income_tax regs sec_1_219-2 income_tax regs excludes from the definition of active_participant only those individuals who have elected out of participating pursuant to the plan petitioner could not and did not elect out of participating in the pera plan rather petitioner made a mandatory contribution and this is sufficient to characterize petitioner as an active_participant pursuant to the regulations see sec_1_219-2 income_tax regs because petitioner is an active_participant and petitioners’ adjusted_gross_income exceeded dollar_figure we conclude that petitioners cannot deduct their ira contributions allowance on return petitioners argue that they should be allowed to deduct their ira contributions on the basis that respondent allowed them for the tax_year respondent’s allowance of petitioners’ ira contribution deduction for the prior year has no bearing on whether petitioners are entitled to a similar deduction for even though the commissioner may have overlooked or accepted the tax treatment of certain items in previous years the commissioner is not precluded from correcting that error in subsequent years with respect to the same taxpayer garrison v commissioner tcmemo_1994_200 affd without published opinion 67_f3d_299 6th cir in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
